DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s argument with respect to 35 USC 112, the 35 USC 112 rejection for claims 3, 5, 7, and 20 are withdrawn in light of claim amendment. However, there are still issue that needs to be resolve as shown below.

In response to 35 USC 103, filed 06/05/2022, to independent claims 1, 8, and 15 along with their respective dependent claims, regarding limitations “receiving, by a transport, a cryptographic key from a server based on an identification by the server that the transport is unsafe to operate; and in response to the receiving the cryptographic key, disabling by the transport, one or more component keys of the transport”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 11, 18. The claims recite “disabling, by the transport, all component keys necessary for the transport to move in response to the server identifying that the transport is unsafe to operate at any speed”. The claim language of “disabling all component keys necessary for the transport to move” is unclear. Unclear what component key is necessary for the transport to move. The specification in paragraph [0047] recite “Also, the results may be identified, and the necessary information can be shared among the registered companies and/or individuals based on a "consensus" approach associated with the blockchain”. The specification shows no support of disabling all the component keys necessary for the transport to move. The claim is indefinite since the boundaries of the subject matter are not clearly delineated and the scope is unclear in light of the specification. For the purpose of examination, the examiner is interpreting as disabling a component key to make the vehicle come to a complete stop. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4, 11, and 18. The claims recite “disabling, by the transport, all component keys necessary for the transport to move in response to the server identifying that the transport is unsafe to operate at any speed”. The specification paragraph [0047] just states “Also, the results may be identified, and the necessary information can be shared among the registered companies and/or individuals based on a "consensus" approach associated with the blockchain”. The specification shows no support of disabling all the component keys necessary for the transport.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (US 20110015809) in view of Ehrman (US 20140156110).

Re. claim 1, Hermann discloses a method, comprising: receiving, by a transport, a cryptographic key from a server based on identification by the server that the transport is unsafe to operate (Hermann discloses the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0029]. Transmitter on a police cruiser [0030]. Using the vehicle's wireless receiver to facilitate remote control of a vehicle, law enforcement personnel can transmit data allowing them to disable a vehicle being pursued or that otherwise poses a safety threat to others [0041]); 
in response to the receiving the cryptographic key, disabling by the transport, the disabling resulting in one or more of: limiting the transport to not move greater than a certain speed, limiting the transport to not come closer than a certain distance to another transport, and limiting the transport to not travel greater than a threshold distance (Hermann teaches the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0041]). 
Although Hermann discloses disabling a component of the transport. Hermann does not explicitly teach but Ehrman teaches disabling by the transport one or more component keys of the transport (Ehrman teaches the system can enable and disable smart keys in the vehicle’s computer to prevent unauthorized use of the vehicle [0070]. Disabling the vehicle can also be used when, for example, the user leaves an authorized area (e.g., crosses a state line) or uses the vehicle in an unsafe manner (e.g., their speed or acceleration exceeds a predetermined threshold) [0077]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hermann to include disabling by the transport one or more component keys of the transport as disclosed by Ehrman. One of ordinary skill in the art would have been motivated for the purpose of preventing unauthorized use of the vehicle (Ehrman [0077]).

Re. claim 2, the combination of Hermann-Ehrman teach the method of claim 1, Ehrman further teaches enabling, by the transport, the disabled one or more component keys in response to an indication from the server that the transport is safe to drive (Ehrman teaches enable the vehicle when it has been properly accessed [0018]. The VAC can de-energize the fuel pump relay to disable the vehicle or energize the fuel pump relay to enable the vehicle [0019]. The VAC 210 can unlock the doors and enable the vehicle 520 (e.g., via the ignition system, fuel system, and/or starter). Due to the short range nature of the system (e.g., using Bluetooth.RTM.) the vehicle can also be left disabled until the user is in close proximity [0067]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hermann to include enabling, by the transport, the disabled one or more component keys in response to an indication from the server that the transport is safe to drive as disclosed by Ehrman. One of ordinary skill in the art would have been motivated for the purpose of preventing unauthorized use of the vehicle and improving security (Ehrman [0077] [0067]).

Re. claim 3, the combination of Hermann-Ehrman teach the method of claim 1, Ehrman further teaches wherein the disabling the one or more component keys comprises moving the one or more component keys to a secure storage location associated with the transport (Ehrman discloses the smart key can be placed in a location, or shielded, such that it does not connect with the vehicle and is not accessible to the user [0073]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hermann to include wherein the disabling the one or more component keys comprises moving the one or more component keys to a secure storage location associated with the transport as disclosed by Ehrman. One of ordinary skill in the art would have been motivated for the purpose of preventing unauthorized use of the vehicle and improving security (Ehrman [0077]).

Re. claim 8, Ehrman discloses a transport (Hermann discloses vehicle [0041]), comprising: a processor (Hermann discloses microprocessor [0044]); receiving, by a transport, a cryptographic key from a server based on identification by the server that the transport is unsafe to operate (Hermann discloses the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0029]. Transmitter on a police cruiser [0030]. Using the vehicle's wireless receiver to facilitate remote control of a vehicle, law enforcement personnel can transmit data allowing them to disable a vehicle being pursued or that otherwise poses a safety threat to others [0041]); in response to the receiving the cryptographic key, disabling by the transport, the disabling resulting in one or more of: limiting the transport to not move greater than a certain speed, limiting the transport to not come closer than a certain distance to another transport, and limiting the transport to not travel greater than a threshold distance (Hermann teaches the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0041]). 
Although Hermann discloses disabling a component of the transport. Hermann does not explicitly teach but Ehrman teaches and a memory (Ehrman teaches memory [0044]), coupled to the processor (Ehrman teaches Processing unit with memory [0044]), comprising instructions that when executed by the processor are configured to: disabling by the transport one or more component keys of the transport (Ehrman teaches the system can enable and disable smart keys in the vehicle’s computer to prevent unauthorized use of the vehicle [0070]. Disabling the vehicle can also be used when, for example, the user leaves an authorized area (e.g., crosses a state line) or uses the vehicle in an unsafe manner (e.g., their speed or acceleration exceeds a predetermined threshold) [0077]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hermann to include disabling by the transport one or more component keys of the transport as disclosed by Ehrman. One of ordinary skill in the art would have been motivated for the purpose of preventing unauthorized use of the vehicle (Ehrman [0077]).

Re. claim 9, rejection of claim 8, is included and claim 9 is rejected with the same rationale as applied in claim 2.

Re. claim 10, rejection of claim 8, is included and claim 10 is rejected with the same rationale as applied in claim 3.

Re. claim 15, Hermann discloses the limitation of receiving, by a transport, a cryptographic key from a server based on identification by the server that the transport is unsafe to operate (Hermann discloses the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0029]. Transmitter on a police cruiser [0030]. Using the vehicle's wireless receiver to facilitate remote control of a vehicle, law enforcement personnel can transmit data allowing them to disable a vehicle being pursued or that otherwise poses a safety threat to others [0041]); 
in response to the receiving the cryptographic key, disabling by the transport, the disabling resulting in one or more of: limiting the transport to not move greater than a certain speed, limiting the transport to not come closer than a certain distance to another transport, and limiting the transport to not travel greater than a threshold distance (Hermann teaches the disabling transmission may need to include such information as a special code based on the vehicle's VIN number and a public key encryption. In an embodiment of the invention, the vehicle may be disabled gracefully by slowly decreasing engine power and speed and eventually stopping the vehicle [0041]). 
Although Hermann discloses disabling a component of the transport. Hermann does not explicitly teach but Ehrman teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (Ehrman teaches computer readable medium executed by processing unit [0041], cause the processor to perform: disabling by the transport one or more component keys of the transport (Ehrman teaches the system can enable and disable smart keys in the vehicle’s computer to prevent unauthorized use of the vehicle [0070]. Disabling the vehicle can also be used when, for example, the user leaves an authorized area (e.g., crosses a state line) or uses the vehicle in an unsafe manner (e.g., their speed or acceleration exceeds a predetermined threshold) [0077]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Hermann to include disabling by the transport one or more component keys of the transport as disclosed by Ehrman. One of ordinary skill in the art would have been motivated for the purpose of preventing unauthorized use of the vehicle (Ehrman [0077]).

Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 2.

Re. claim 17, rejection of claim 15 is included and claim 17 is rejected with the same rationale as applied in claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (US 20110015809) in view of Ehrman (US 20140156110), and in further view of Ricci (US 20140143839).

Re. claim 4, the combination of Hermann-Ehrman teach method of claim 1, Although the combination of Hermann-Ehrman teach disabling a component to stop the car, the combination of Hermann-Ehramn do not explicitly teach but Ricci teaches wherein the method further comprises: disabling, by the transport all component keys necessary for the transport to move in response to the server identifying that the transport is unsafe to operate at any speed (Ricci teaches general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop. For example, a speed limiter may limit the speed of the vehicle to a minimal speed so that the vehicle can be bought to a safe stop subsequently but cannot operate effectively. After the vehicle is brought to a stop, general shut-down that disables all components of the vehicle may be performed [0203]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Hermann-Ehrman to include disabling, by the transport all component keys necessary for the transport to move in response to the server identifying that the transport is unsafe to operate at any speed as disclosed by Ricci. One of ordinary skill in the art would have been motivated for the purpose of disabling a stolen vehicle or prevent other user of certain function (Ricci [0197]).

Re. claim 11, rejection of claim 8, is included and claim 10 is rejected with the same rationale as applied in claim 4.

Re. claim 18, rejection of claim 15 is included and claim 18 is rejected with the same rationale as applied in claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (US 20110015809) in view of Ehrman (US 20140156110), and in further view of Dagley et al. (US 20200386568, hereinafter Dagley).

Re. claim 5, the combination of Hermann-Ehrman teach the method of claim 1, the combination of Ehrman-Hopkins do not explicitly teach but Dagley teaches wherein disabling the one or more component keys comprises transferring, by the transport, the one or more component keys to the server (Dagley teaches as the vehicle key gets scanned at the different smart key storage device by a key sensor, the server may be able to track the vehicle with which the vehicle key is associated and deem the vehicle as being safely returned [0078], Server tracks the vehicle by sending the key to the server).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Hermann-Ehrman to include wherein disabling the one or more component keys comprises transferring, by the transport, the component keys to the server as disclosed by Dagley. One of ordinary skill in the art would have been motivated for the purpose of tracking the vehicle (Dagley [0078]).

Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in claim 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann (US 20110015809) in view of Ehrman (US 20140156110), and in further view of Mullett (US 20210091956).

Re. claim 6, the combination of Hermann-Ehrman s teach the method of claim 1, the combination of Hermann-Ehrman do not explicitly teach but Mullett teaches comprising: creating, by the transport, a blockchain transaction comprising an indication the transport is unsafe to drive (Mullett teaches By utilizing V2X communication and a decentralized blockchain, such as Bitcoin, the vehicle blockchain manager and vehicle software controller form an autonomous cybersecurity system for a vehicle fleet to inhibit malicious hacks and process update requests [0059]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Hermann-Ehrman to include wherein disabling the one or more component keys comprises transferring, by the transport, the component keys to the server as disclosed by Mullett. One of ordinary skill in the art would have been motivated for the purpose of forming an cybersecurity system (Mullet [0059]).

Re. claim 7, the combination of Hermann-Ehrman-Mullet teach the method of claim 6, Mullet further teaches wherein sending of the cryptographic key to the transport validates the blockchain transaction and commits the transaction to a shared ledger (Mullett teaches each vehicle 802 communicates with the vehicle blockchain manager 102 to determine if its software hash is the same as the current software hash stored by the blockchain manager 102 [0055]. Issue transactions on the blockchain network 110 when vehicle fleet 106 is released and for issuing software update notifications for the vehicle fleet 106. Transmitting transactions [0032] Fig. 8).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Hermann-Ehrman to include wherein sending of the cryptographic key to the transport validates the blockchain transaction and commits the transaction to a shared ledger as disclosed by Mullett. One of ordinary skill in the art would have been motivated for the purpose of forming an cybersecurity system (Mullett [0059]).

Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in claim 6.

Re. claim 14, rejection of claim 8 is included and claim 14 is rejected with the same rationale as applied in claim 7.

Re. claim 19, rejection of claim 15 is included and claim 19 is rejected with the same rationale as applied in claim 6.

Re. claim 20, rejection of claim 15 is included and claim 20 is rejected with the same rationale as applied in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crocker (US 20200079322) discloses the BCM 26 can also be configured to activate a particular vehicle key or deactivate a particular vehicle key. For example, the limited access mode can allow the vehicle key to unlock the vehicle doors and start the vehicle, but may limit the vehicle speed when the vehicle is being driven using the vehicle key (or driven after having been started by the vehicle key). Alternatively or additionally, the limited access mode can include notifying a primary operator of the vehicle 12 when the vehicle is driven more than a predetermined distance away from the start location (i.e., the location when the vehicle was started) [0056].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496